Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-14, the phrase "package-type compressor" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The examiner recommends removing the phrase “package-type” from the claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,907,636. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are broader than the claims of the patent and therefore are anticipated by the patent. For example, claims 1 and 9 of the patent include limitations wherein the shafts of the motor and compressor are vertical, these limitations are not included in claims 1 and 11 of the application (the application is therefore broader). However, claim 9 of the patent does include limitations wherein a vertical plane includes portions of the body unit, duct, and fan, similarly new claims 1 and 11 of the application include a corresponding vertical plane.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites limitations regarding a compressor wherein and a motor of the compressor; additionally a casing housing the compressor and motor includes two side surface inlets and an upper surface outlet, such that cooling air drawn in via the inlets by a cooling fan in a fan duct above the compressor is drawn through a machine chamber and a cooling duct respectively, and exhausted through a heat exchanger and 
Claim 11 recites limitations regarding a compressor and a motor of the compressor; additionally a casing housing the compressor and motor includes two side surface inlets, such that cooling air drawn in via the inlets by a cooling fan; a duct accommodating a controller such that an outlet of the duct and a part of a body unit including the compressor and motor are included in a vertical plane of the cooling fan.

The closest prior art to Aoki (US 4,929,161) teaches neither a controller, nor a dedicated duct for the controller, and as such is silent as to limitation regarding the relative location of the fan and/or airflow to the duct/controller.

Prior art to Myers (US 6,220,825) teaches fans (54a-b) above a pump and motor (24-25), but is silent as to a fan offset; and is silent as to a controller, a controller duct, or a relative location of said components to the fan.

Prior art to Kasahara teaches a compressor and motor (1-3) within a casing (52) and including a controller (60), a heat exchanger (54), inlets (57), and a fan (55); but does not teach the claimed ducts, outlets, and their relative positioning.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746